Citation Nr: 1233188	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  00-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for right foot and heel disability, to include plantar fasciitis.

2.  Entitlement to service connection for atherosclerosis, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a stomach disorder, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from February 1969 to August 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Cleveland, Ohio, and Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Offices (ROs).  Most recently, documents in the claims file reflect that the Pittsburgh RO has jurisdiction of the case. 

In a January 2005 decision, the Board, in pertinent part, denied the claims for service connection listed above.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in September 2006, the Veteran's attorney and a representative of the VA's General Counsel filed a Joint Motion for Remand (Joint Motion).  It was moved therein that the January 2005 Board decision be vacated and the matter remanded to the Board.  In a September 2006 Order, the Court granted the motion and remanded the claims to the Board for further development and readjudication.  

In a January 2008, the Board remanded the service connection claims for additional due process development in that adequate VCAA notification had not been provided.  In September 2011, the Board again denied the claims.  The Veteran appealed and in an April 2012 order, the Court upheld a March 2012 Joint Motion by the parties and remanded the claims back to the Board for adherence to the instructions in the Joint Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.
REMAND

In the March 2012 Joint Motion, the parties noted that in regard to denying the claim for service connection for atherosclerosis (i.e. coronary artery disease or CAD), the Board referenced a February 2000 medical opinion from a Cleveland Clinic cardiologist, wherein the cardiologist stated that he could not rule in or rule out radiation-induced CAD.  Thus, as the Board had conceded radiation exposure in service, and as the Veteran has current diagnoses of cardiovascular disorders, including atherosclerosis, the Board needed to revisit the issue of whether the Veteran should be afforded a VA examination as to this claim in accordance with McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the above reasoning by the parties, along with some treatise evidence provided by the Veteran in relation to a potential relationship between radiation exposure and CAD, the Board finds that a remand is necessary to afford the Veteran a VA examination to address the likely etiology of any current cardiovascular disability.  

The parties also noted that the Veteran has not received a VA medical examination in relation to his claim for a stomach disorder.  However, the service treatment records reflect reported stomach aches in May 1969, the post-service medical evidence reflects findings of esophagitis, stomach erosion and duodenitis and the Veteran has submitted articles indicating that acute exposure to ionizing radiation can cause the manifestation of gastrointestinal disorders.  Given that the evidence shows at least one instance of gastrointestinal problems in service, the apparent presence of some level of current gastrointestinal disability and evidence at least generally indicating that radiation exposure can lead to gastrointestinal disorders, the Board finds that a remand is similarly necessary to provide the Veteran a VA examination to address the likely etiology of any current gastrointestinal disability. 

Regarding the claim for service connection for right foot and heel disability, the parties indicated that the Veteran has current diagnoses of right foot disorders, including plantar fasciitis, suffered a right heel injury in service and has acknowledged in-service radiation exposure.  Also, the Board noted a private physician's statement that the Veteran was treated for right foot symptoms since the early 1970s.  Additionally, the parties found that the Board concluded that the Veteran had not been provided an examination to determine the etiology of his right foot problems.  Thus, although the Veteran was provided a VA examination in relation to his ankle and foot in May 2003, the parties determined that the Board should clarify whether any further examination was necessary to comply with McLendon.  

The Board notes that the Veteran has submitted evidence indicating that individuals who tend to pronate are at greater risk for plantar fasciitis and the record contains evidence indicating that the Veteran's gait, at least in October 1994, demonstrated excessive pronation.  Consequently, as the Veteran's right ankle disability (which is now service-connected) and/or his service-connected left knee disability may have affected his gait, the Board finds that a current VA examination is warranted to address the likelihood that any current foot disability, including plantar fasciitis, is related to service or has been caused or aggravated by the Veteran's service right ankle and/or left knee disabilities.  

Prior to arranging for the examinations, the RO should obtain all available VA records of treatment or evaluation for cardiovascular disability, gastrointestinal disability, right foot disability, right ankle disability and left knee disability since April 2009.  The RO should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for any of these disabilities since April 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain all available VA records of treatment or evaluation for cardiovascular disability, gastrointestinal disability, right foot disability, right ankle disability and left knee disability.  The RO should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for cardiovascular disability, gastrointestinal disability, right foot disability, right ankle disability and left knee disability since April 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The Veteran should be scheduled for VA examinations by appropriate examiners to determine the likely etiology of any current cardiovascular, gastrointestinal and right foot disabilities.

A.  In regard the cardiovascular examination, the Veteran's claims file, including any pertinent Virtual VA records, must be reviewed by the examiner in conjunction with the examination.  Along with any other evidence deemed pertinent, this review should include, the service treatment records, the February 2000 Cleveland Clinic opinion, the post-service private and VA treatment records, the treatise evidence related to radiation exposure and cardiovascular disease and the pertinent contentions by the Veteran and his attorney.  Any indicated tests should be performed.  

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent chance or better) that the Veteran's current atherosclerosis is related to the Veteran's military service, to include his radiation exposure therein.  The examiner should explain the rationale for all opinions given.  
   
B.  In regard to the gastrointestinal examination, the Veteran's claims file, including any pertinent Virtual VA records, must be reviewed by the examiner in conjunction with the examination.  Along with any other evidence deemed pertinent, this review should include, the service treatment records, the post-service private and VA treatment records, the treatise evidence related to radiation exposure and gastrointestinal disability and the pertinent contentions of the Veteran and his attorney.  

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent chance or better) that any current gastrointestinal disability is  related to the Veteran's military service, to include his radiation exposure therein.  The examiner should explain the rationale for all opinions given.  

C.  In regard to the right foot and heel examination, the Veteran's claims file, including any pertinent Virtual VA records, must be reviewed by the examiner in conjunction with the examination.  Along with any other evidence deemed pertinent, this review should include letters from the Veteran's treating chiropractor from January 2000 and February 2000, the service treatment records, the post-service private and VA treatment records, the treatise evidence related to plantar fasciitis and foot disability, including the articles indicating that plantar fasciitis may result from excessive pronation, the pertinent letters from the Veteran's family, friends and co-workers and the pertinent contentions of the Veteran and his attorney.  

The examiner should then provide opinions in answer to the following questions:

i) Is it at least as likely as not (i.e. a 50 percent chance or better) that any foot or heel disability, to include plantar fasciitis, is directly related to the Veteran's military service, to include his radiation exposure therein.  

ii)  Is it at least as likely as not (i.e. a 50 percent chance or better) that any current foot or heel disability, to include plantar fasciitis, has been caused by the Veteran's service connected left knee disability.   

iii) Is it at least as likely as not (i.e. a 50 percent chance or better) that any current foot or heel disability, to include plantar fasciitis, has been caused by the Veteran's service connected right ankle disability.

iv) Is it at least as likely as not (i.e. a 50 percent chance or better) that any current foot or heel disability, to include plantar fasciitis, has been aggravated by the Veteran's service connected left knee disability.  

v) Is it at least as likely as not (i.e. a 50 percent chance or better) that any current foot or heel disability, to include plantar fasciitis, has been aggravated by the Veteran's service connected right ankle disability.  

The examiner should explain the rationale for all opinions given.  He or she should specifically comment on the effect, if any, that the Veteran's left knee and/or right ankle disabilities may have had on his gait and the likelihood that any gait changes resulting from these service-connected disabilities have caused or aggravated the Veteran's plantar fasciitis.   

3.  The RO should then readjudicate the claims.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


